OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                               AUSTIN


MI””




       HonorableGeorge II.Sheppard
       Comptrollerof Tubllo Acaounta
       Austin, Texas
       Boar sir:




                                           age out of the amount
                                         lrArt1010 9515, Revlaed
                                   m of a oity and an independent
                                   lar that the Houston V. Dnbaey
                                   questionwith r6rer0m0 to a~
                                     In the aaas of Bell f. Hans-




       hearfng we8 denied on Febmsry 19, 1939. An appllostionior
       writ of error was filed In that oaao whloh wae at first re-
       iused b: the Supraea Court but upon a motion for rehearing
       a writ of error was ppmted  and on June 81, 1939, the Suprem
       Court revereed the holding ot the Court of Civil Appeals in
Honorable   George    II.   Sheppard, F~ageE


the lb11 V. L&nsileld IndependentSC     .Districtoaee; hold-
1% that Independenteohool district      y lawfully enter Into
euch oontraotsand pip a oompenaationnot to exooed lS$ of
the aamunt oolleotedto the oontraottngattorney. This, o?
oourae. neoessitatesthe revereal of our oplnlon dated Marah
13, 1939, upon this question end we now overrule that opinion
and anewer the pueetion submittedin your letter of Haroh 9,
1939, in the ef-flrmetlve.
         We would direat your attention to the faot that in             .
sttropinion the supram court .J.proM.sltha r1.w th8t it ia
not~neoomu-y    for mmh        oontnote   to bo subalttod to'the Uoq-
troller and the Attoraw Conoral for their lppw&




  APPRWEDm      28.    1939